Bleckley, Justice.
Harris, as executor of Harris, petitioned for a rule against Williams, the sheriff, requiring the latter to show cause why he should not pay over certain money which remained in his hands after satisfying the execution under which it was raised, and other executions against the executor, the money being tbe proceeds of the testator’s property which the sheriff had exposed to sale. A rule nisi was granted. The sheriff answered, admitting the possession of the amount of money which the movant claimed, and alleging as the *434only reason for not paying it over, that he had been notified by Bird, administratrix of Bird, to hold it up for pa_yment to said administratrix upon a judgment in her favor against the executor, Harris, individually. The said administratrix came in, and, upon her petition, was made a party to the rule; after which tbe court, adjudicating upon the rule nisi, ordered the sheriff to pay the money to Harris, the executor. The administratrix excepted to this order, but neither joined with herself the sheriff as a party plaintiff in the writ of error, nor served him with the bill of exceptions as a party defendant thereto. The executor, Harris, was served, and when the case was called here, his counsel moved to dismiss the writ of error. The motion must prevail. The sheriff is the party against whom the judgment below was rendered. The order requiring him to pay over the money was virtually a rule absolnte, and he is now subject, at the option of the movant, to an execution against his property or an attachment against his person. Code, §3956. The sheriff’s relation to the court and to the public is different from that of a receiver, and consequently the case in 45 Ga., 167, is not in point. A receiver is a bare custodian; he holds for the court, and his possession is that of the court itself. 11 Ga., 413. The sheriff, on the contrary, is a general officer, answerable for his conduct to all the world. Whoever pleases to sue or to rule him may do so, and he must defend himself as best he can. He requires no leave of court to enable him to litigate, and cannot screen himself behind the dignity of the court to hold off suitors against him. He is even more exposed than non-official persons, for his person, as well as his property, may be taken in satisfaction. He has an interest in the affirmance or reversal of the rule absolnte which has been rendered against him,and without his presence or service upon him, there can be no review.
Writ of error dismissed.